LyoN, J.
The facts in this case are substantially the same as in the case of Jones v. Billstein et al. [ante, p. 221], except that in this case the grantee in the deed from the administrators, and those claiming under him, were not in the actual possession of the premises for ten years before the commencement of this action, and except also that in this case the plaintiff recovered judgment. The two cases were argued together.
The decision in Jones v. Billstein is conclusive in this action, in that it holds that the action is barred by the provisions of the Bevised Statutes, chap. 94, sec. 60.
By the Court. — The judgment of the circuit courtis reversed, and a venire de novo awarded.